—Appeal by defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered March 15, 1984, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The minutes of the allocution on defendant’s change of plea to guilty and of the hearing on his subsequent prejudgment motion to withdraw that guilty plea show that there is no merit to his contention that Criminal Term committed reversible error in denying his motion to vacate the guilty plea "where neither counsel nor court advised him of constitutional rights to call witnesses and raise a defense in his own behalf’. The minutes show that defendant had had prior experience with the criminal court procedures in general and plea-bargaining procedures in particular; that he was fairly *423and appropriately advised of the rights that he would be waiving (see, People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067); that he even assisted his brother in the latter’s simultaneous plea change; and that in the course of the allocution as to the brother the court specifically advised that "you can call witnesses”. In sum, the evidence establishes that defendant’s change of plea to guilty was made knowingly, voluntarily and intelligently (see, People v Harris, 61 NY2d 9) and that there is no basis for disturbing Criminal Term’s denial of defendant’s motion to vacate that plea.
We find no merit to defendant’s contention that the sentence imposed was excessive and unduly harsh. Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.